Citation Nr: 0700191	
Decision Date: 01/04/07    Archive Date: 01/17/07

DOCKET NO.  04-40 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a chronic low back 
disorder to include injury residuals, spinal bifida occulta, 
and spondylolysis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Torrontor, Associate Counsel


INTRODUCTION

The appellant had active service from January 1966 to July 
1966.

This claim comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas, that denied a claim of entitlement to service 
connection for spina bifida occulta with spondylolysis 
(claimed as back injury).  When this matter was before the 
Board in January 2006, it was remanded to the RO so that a VA 
examination could be conducted.  The Appeals Management 
Center (AMC) has since completed the requested action and the 
case is now ready for further appellate review.


FINDINGS OF FACT

1.  No spina bifida occulta or spondylolysis was noted when 
the appellant was examined, accepted, and enrolled for 
service.

2.  Clear and unmistakable evidence establishes that spina 
bifida occulta and spondylolysis existed prior to service and 
was not aggravated therein.

3.  Residuals of an inservice back injury are not currently 
shown.


CONCLUSIONS OF LAW

1.  The presumption of soundness with respect to the 
appellant's current spina bifida occulta and spondylolysis 
has been rebutted.  38 U.S.C.A. §§ 1111, 1132, 1137 (West 
2002 & Supp. 2006); 38 C.F.R. § 3.304 (2006).

2.  The appellant's current spina bifida occulta, 
spondylolysis, and claimed residuals of a back injury were 
neither incurred nor aggravated during his active service.  
38 U.S.C.A. §§ 1131, 1137 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of a December 2003 
letter from the RO to the appellant.  This letter informed 
him of what evidence was required to substantiate his claim 
and of his and VA's respective duties for obtaining evidence.  
The appellant was also asked to submit evidence and/or 
information in his possession to the AOJ.  This letter was 
issued prior to the initial adjudication of this claim in 
March 2004, and therefore there is no prejudicial timing 
defect under Pelegrini.

The Board also notes that, during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  These five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

The appellant was provided with notice as to the means by 
which a disability rating and effective date for any 
disability benefit award on appeal are determined as part of 
an undated letter from the AMC sent after the January 2006 
remand.  Therefore, the Board finds no prejudice to the 
appellant in proceeding with the issuance of a final 
decision, particularly where, as here, the Board has 
concluded that the preponderance of the evidence is against 
granting the appellant's claim for service connection, and 
any questions as to the appropriate disability rating or 
effective date to be assigned are moot.

Duty to assist

With regard to the duty to assist, the record contains the 
appellant's service medical records, as well as post-service 
private medical treatment records.  The report from an April 
2006 VA examination is also included.  The appellant was 
afforded the opportunity for a hearing before a member of the 
Board, and an audio hearing took place in July 2005.  The 
transcript of this hearing has been included in the record 
and has been reviewed as part of the Board's evaluation of 
the appellant's claim.  The Board has also carefully reviewed 
the appellant's statements and concludes that he has not 
identified further evidence not already of record that could 
be obtained.  The Board has also perused the medical records 
for references to additional treatment reports not of record, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the appellant's claim.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

The Board has reviewed all the evidence in the claims folder, 
with an emphasis on the medical evidence.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence of record.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, in support of the claim.  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

Furthermore, a veteran will be considered to have been in 
sound condition when examined, accepted and enrolled for 
service except as to defects, infirmities, or disorders noted 
at entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto and was not aggravated by such 
service.  Only such conditions as are recorded in the 
examination reports are to be considered as noted.  38 
U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  VA must show clear 
and unmistakable evidence of both a pre-existing condition 
and a lack of in-service aggravation of that condition to 
overcome the presumption of soundness for wartime service 
under section 1111.  Wagner v. Principi¸ 379 F.3d 1089, 1096 
(Fed. Cir. 2004).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in the disability during service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Only competent medical evidence can adequately 
address the medical question of whether or not a pre-existing 
disability has been aggravated by events occurring during 
service.  Crowe v. Brown, 7 Vet. App. 238 (1994).  
Aggravation of a pre-existing disability thus requires 
competent medical evidence that the disability underwent a 
permanent increase in service of the severity of the 
underlying pathology of the condition, as opposed to a 
temporary exacerbation or intermittent flare-up of the 
associated symptoms due to the increased physical demands and 
activity generally experienced in service.  38 C.F.R. § 
3.306; Hunt v. Derwinski, 1 Vet. App. 292 (1991).

The Board must determine whether, under 38 U.S.C.A. § 1111 
and 38 C.F.R. § 3.304(b), the presumption of soundness is 
rebutted by clear and unmistakable evidence that a disease or 
injury existed prior to service and was not aggravated by 
service.  The term "clear and unmistakable evidence" 
describes the burden of proof, at a fact-finding level, that 
is necessary to overcome a presumption.  Vanerson v. West, 12 
Vet. App. 254, 258 (1999), citing Akins v. Derwinski, 1 Vet. 
App. 228, 231 (1991).  The term "clear and unmistakable 
evidence" has been defined by the Court as "evidence that 
cannot be misinterpreted or misunderstood, i.e., that is 
undebatable."  Id.  The determination of whether there is 
clear and unmistakable evidence that a defect, infirmity, or 
disorder existed prior to service should be based on 
"thorough analysis of the evidentiary showing and careful 
correlation of all material facts, with due regard to 
accepted medical principles pertaining to the history, 
manifestations, clinical course, and character of the 
particular injury or disease or residuals thereof."  38 
C.F.R. § 3.304(b)(1).

Upon his enlistment in the Navy in January 1966, the 
appellant admitted to having a history of low back pain, but 
the clinical evaluation of his spine at that time was normal.  
The presumption of soundness under 38 U.S.C.A. § 1111 
therefore attaches.  However, later service medical records 
demonstrate that the appellant reported to the Medical Board 
in July 1966 that he had been refused employment on the basis 
of x-rays of his spine prior to enlistment.  The resulting 
back pain, coupled with other medically significant factors, 
led Navy physicians in June 1966 to diagnose him with a 
congenital spina bifida defect.  The appellant does not 
dispute this diagnosis.

At the July 2005 audio hearing, the appellant testified that 
he did not participate in sports during his last two years of 
high school due to lower back pain, and that he had not been 
hired at one job, pre-enlistment, because he had a birth 
defect in his lower spine.  In his February 2006 statement, 
the appellant reported that during his last two years of high 
school, he did not participate in sports, particularly 
football, due to lower back pain during work outs, jumping 
jacks, deep bends, and other exercises.  He also stated that 
he was turned down for a job, prior to service, after x-rays 
of his lower back revealed a birth defect.  The appellant 
also informed the VA examiner in April 2006 that he had 
experienced low back pain in high school while playing 
football, and that it had kept him from playing his last two 
years of school.  Thus, the record clearly and unmistakably 
shows that the appellant experienced low back pain, later 
diagnosed as spina bifida occulta and spondylolysis by a 
Medical Board, prior to service.

The next matter that must be resolved in determining whether 
the presumption of soundness is rebutted is whether clear and 
unmistakable evidence establishes that the appellant's pre-
existing spina bifida occulta and spondylolysis were not 
aggravated during service.  To do this, the record must 
establish by clear and unmistakable evidence that there was 
either an increase in disability during service that was due 
to the natural progress of the disease, or that there was no 
increase in the appellant's disability at all during service.

As already noted, it is well documented that the appellant 
experienced the symptoms of spina bifida occulta and 
spondylolysis, namely chronic low back pain, before service, 
and that he experienced similar symptoms, chronic low back 
pain, because of those conditions during service, which 
ultimately led to his discharge from service after Medical 
Board review of his situation.  However, there is no evidence 
in the record establishing that the appellant's in-service 
symptoms associated with his spina bifida occulta and 
spondylolysis represented an increase in the level of 
severity associated with the original pre-service disorder.  
Furthermore, the 1966 Medical Board concluded that no 
aggravation had occurred in service and the April 2006 VA 
examiner concluded that it was "less likely than not that 
this veteran's pre-existing lower back condition which was 
first documented by the Navy increased in severity beyond its 
normal progression during active service."  Or, in other 
words, although the Navy activities accentuated his symptoms, 
they did not cause his condition to progress during active 
service beyond its normal status.  There is absolutely no 
competent medical evidence contradicting that conclusion or 
otherwise indicating that the appellant's pre-service 
symptoms of spina bifida occulta and spondylolysis underwent 
an increase in severity during service.  Thus, there can be 
no valid debate that aggravation is not shown in service.  No 
aggravation in service is shown and the presumption of 
soundness is rebutted.

The appellant's representative has advanced an alternate 
theory of service connection, centering on a fall that 
allegedly occurred when the appellant fell down the stairs 
when hurriedly leaving the barracks in response to a fire 
drill.  However, there is no report of this injury in the 
record to indicate that this event occurred.  There is also 
no objective medical evidence linking the appellant's present 
back complaints to this alleged fall during service.  The 
appellant's statements alone are not competent evidence of a 
nexus between the claimed condition and the appellant's 
service.  Although lay evidence is acceptable to prove the 
occurrence of an injury during active duty or symptomatology 
over a period of time when such symptomatology is within the 
purview of or may be readily recognized by lay persons, lay 
testimony is not competent to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis or 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  Lay hypothesizing, particularly in the 
absence of any supporting medical authority, serves no 
constructive purpose and need not be considered.  Hyder v. 
Derwinski, 1 Vet. App. 221, 225 (1991).

Therefore, service connection for spina bifida occulta, 
spondylolysis, and residuals of injury is not warranted.

ORDER

Entitlement to service connection for a chronic low back 
disorder to include injury residuals, spinal bifida occulta, 
and spondylolysis is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


